Citation Nr: 0829419	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disability, 
status post-total left knee replacement secondary to 
cartilage injury and osteoarthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Houston, Texas.  The veteran testified before the 
undersigned Veterans Law Judge in March 2007; a transcript of 
that hearing is associated with the claims folder.  The issue 
before the Board today was remanded in July 2007 for further 
evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.

The Board notes that the veteran appeared to file a 
Substantive Appeal as to the issue of entitlement to service 
connection for a left ankle disability on his January 2004 VA 
Form 9.  However, as indicated by a statement received in 
February 2004, the veteran is not appealing the portion of 
the decision addressing his ankle.  Under these 
circumstances, the Board is satisfied that the veteran 
withdrew his appeal on this issue; therefore the Board does 
not have jurisdiction to review this issue on appeal.  See 38 
C.F.R. § 20.204 (2007).  


FINDINGS OF FACT

1.  No left knee disability, including residuals of a 
cartilage injury or osteoarthritis, was noted on the 
veteran's induction examination and there is not clear and 
unmistakable evidence demonstrating that a left knee 
disability existed at the time of his entry into active 
military service.

2.  The competent evidence fails to demonstrate that a 
chronic left knee disability manifested during service or for 
many years following discharge from service; any current left 
knee disability, including residuals of a cartilage injury or 
osteoarthritis, is not shown to be related to the veteran's 
active military service.


CONCLUSION OF LAW

A left knee disability, status post-total left knee 
replacement secondary to cartilage injury and osteoarthritis, 
was not incurred in or aggravated by the veteran's active 
military service, nor may a left knee disability be presumed 
to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A February 2006 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in February 2003, February 2006, and 
August 2007 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
February 2003 and 2006 letters advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The August 2007 letter provided this notice to the 
veteran.  

The Board observes that the February 2003 letter was sent to 
the veteran prior to the May 2003 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, after the notice was 
provided the case was readjudicated and a March 2008 
supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment and personnel records are 
associated with the claims folder, as well as all relevant 
and available VA treatment records.  See VA Treatment Record 
dated October 22, 2002 (noting that not all treatment records 
since May 2000 are available); see also VA Computer Printout 
of Appointment History at San Antonio VA Medical Center 
(fails to show any treatment prior to May 2000).  Private 
treatment records from Drs. Daniel and Plowman are also of 
record.  An April 1981 treatment report from Dr. Shook is 
associated with the claims file; however, a response was 
received in March 2003 that any medical records pertaining to 
treatment by Dr. Shook are no longer available.  The veteran 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding his claim.  
Finally, the veteran was afforded a VA examination with 
respect to this appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Initially, the Board notes that correspondence from the 
veteran was received by the Board in May 2008 following 
recertification of this appeal.  Such evidence consists of 
statements by the veteran and copies of workers compensation 
settlements dated in 1981 and 1984.  Generally, when 
pertinent evidence is submitted in support of a claim without 
a waiver of review by the agency of original jurisdiction 
(AOJ), the claim should be remanded to the AOJ for review of 
this evidence and issuance of a supplemental statement of the 
case.  In the present case, the Board finds that the evidence 
submitted by the veteran post-recertification is duplicative 
of evidence and statements already of record.  Thus, a remand 
for AOJ consideration is not required.

As previously discussed in the July 2007 Board remand, the 
veteran initiated a claim in January 2003 for aggravation of 
a left knee disability.  However, despite the veteran's own 
testimony that he strained his left knee prior to entering 
military service without full recovery and a notation on his 
June 1971 service entrance examination of complaints of 
occasional stiffness, clinical examination of the left knee 
at entrance was "within normal limits;" no left knee defect 
or disease is indicated on the entrance report.  Thus, as 
noted in the Board's remand, the presumption of soundness 
attaches and the veteran's claim is one for service 
connection rather than aggravation of a preexisting 
disability.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  See also Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

Pursuant to VA law and regulations, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran testified that military service led to left knee 
problems because his military occupational specialty (MOS), 
fuels specialist, required him to pull an 800-900 pound fuel 
hose cart around the hangar as well as to hold a 15 pound 
nozzle while reeling in fuel hoses.  He indicated that this 
was his job for all four years of service.  The veteran also 
stated that he fell on his left knee during service while 
playing basketball.  According to him, the hospital wrapped 
the knee and issued him crutches.  Following service, the 
veteran worked in construction.  Within a few months of 
separation he noticed his knee stiffening; in 1980, he 
stepped over a pipe and came down on his left knee.  See 
March 2003 VA Examination Report.  The veteran indicated that 
he was told he had torn his left knee cartilage and that it 
would eventually become arthritic.  

The Board has carefully reviewed the veteran's service 
treatment records.  However, there is no competent evidence 
of any complaints of left knee problems during service, 
including any injury from playing basketball.  Rather, the 
veteran's records show two football injuries in October 1971 
and September 1972 in which the veteran complained of left 
shoulder pain and left heel pain, respectively.  Emergency 
Treatment Record dated October 16, 1971; Sick Call Record 
dated September 28, 1972.  With respect to the latter injury, 
the Board notes that the veteran was treated with crutches; 
however, there is no mention of any left knee problems.  The 
veteran's April 1975 separation examination is clinically 
normal as to the left knee, and the veteran did not indicate 
any history or current complaints of a "'trick' or locked 
knee;" "cramps in legs;" "arthritis;" or "bone, joint or 
other deformity."  Finally, despite the veteran's lay 
statements that he was given a profile change due to his 
alleged knee injury, his service personnel records do not 
show any changes in his physical profile during service.  
Moreover, the Board notes that the veteran's service 
performance evaluations are overwhelmingly positive and fail 
to mention any physical difficulties in performing his duties 
as a fuel specialist.  

Although not dispositive of his claim, the Board finds the 
lack of evidence of any left knee injuries, complaints of 
left knee problems, and diagnosed left knee disability during 
service weighs against the veteran's claim.  See 38 C.F.R. 
§ 3.303(a).  Similarly, the absence of complaints shortly 
after service separation also weighs against his claim.  In 
this regard, post-service medical records demonstrate that 
the veteran underwent arthroscopic evaluation of his left 
knee in November 1980 following a tear of the medial 
meniscus.  See Dr. Shook Treatment Report dated April 11, 
1981.  Eventually, the veteran was diagnosed with post-
traumatic arthritis.  Dr. Daniel Treatment Record dated July 
9, 1998.  There is no indication in the contemporaneous 
medical record of any left knee problems prior to his medial 
meniscus tear in 1980.  

First, the lack of competent evidence of degenerative joint 
disease (also known as arthritis) within one year of service 
means that the veteran is not entitled to service connection 
on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007) 
(certain chronic disabilities, such as degenerative joint 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service).  Additionally, the five year lapse in time 
between the veteran's active service and the first diagnosis 
of a left knee disability weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection claim the passage of a lengthy period 
of time wherein the veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc). 

In addition to the above evidence, the Board observes that 
the competent evidence of record fails to relate his current 
left knee problems, including degenerative joint disease and 
medial meniscus tear, to any incident or injury during his 
military service, including his MOS duties.  Rather, such 
evidence appears to suggest that his current left knee 
problems are a result of his post-service occupation.  In 
this regard, the Board finds it significant that the veteran, 
when treated for his left knee complaints, reported that his 
work as a welder involves a lot of bending, climbing, and 
standing on concrete much of the day.  See Dr. Daniel 
Treatment Record dated July 9, 1998; Dr. Plowman Hospital 
Report dated May 7, 2002.  Furthermore, the veteran indicated 
that he did not begin to notice left knee problems until a 
few months after he began working as a welder.  Veteran's 
Written Statement received February 21, 2003.  He has also 
indicated that his left knee cartilage tore in conjunction 
with an on-the-job injury.  See March 2003 VA Examination 
Report.  

Finally, following an interview with the veteran, physical 
examination, and review of the entire claims folder, a 
physician determined it was less likely than not that the 
veteran's left knee problems were incurred in or aggravated 
by his military service.  Id.  Given the fact that this 
opinion is based on a review of the entire record, including 
medical and lay evidence, the Board finds that this opinion 
regarding a nexus between the veteran's current left knee 
degenerative joint disease and service to be extremely 
probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).

The Board acknowledges the veteran's lay assertions that his 
current left knee problems are the result of his military 
service.  This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which does not show 
that the veteran has a left knee disability related to his 
military service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Thus, with consideration of the lack of evidence of in-
service injury or complaints, the probative March 2003 VA 
examination report, the length of time following service 
prior to a recorded diagnosis of a left knee disability, and 
the absence of any medical opinion suggesting a causal link 
to the veteran's service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for left knee disability, status post-
total left knee replacement secondary to cartilage injury and 
osteoarthritis.  Consequently, the benefit of the doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left knee disability, 
status post-total left knee replacement secondary to 
cartilage injury and osteoarthritis, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


